“Case 1:19-cv-00553-NLH-AMD Document 10 Filed 07/03/19 Page 1 of 2 PagelD: 44

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

The Senior Store, LLC,
Plaintiff,

v. CIVIL ACTION

The Senior Store, Inc., Nick Bolletino, Amanda No. 19-ev-00553-NLH-AMD

Bolletino, and Eric Mass,

Defendants,

 

CONSENT ORDER
Plaintiff, The Senior Store, LLC, (“TSS”) and Defendants, The Senior Store, Inc., Nick
Bolletino, Amanda Bolletino, and Eric Mass (“Defendants”) (separately “A Party” and collectively
“The Parties”) have agreed to terms and conditions representing a negotiated resolution of this action.
Now the parties, by their undersigned counsel and/or authorized representatives, hereby stipulate and

consent to entry of this Order as follows:

vd
IT IS, this 8 day of July, 2019,

HEREBY ORDERED, ADJUDGED AND DECREED that

1. For purposes of this action and Consent Order only, this Court has jurisdiction over
the subject matter of this action and has personal jurisdiction over the Parties, and venue is proper in
this Court.

2. The Parties have executed a confidential Settlement Agreement dated June 14, 2019,
resolving this matter

3. The Parties agree that, in the event of a violation of any term of this Consent Order or

the Settlement Agreement by any Party, this Court retains continuing jurisdiction to enforce the terms
+

~ Case 1:19-cv-00553-NLH-AMD Document 10 Filed 07/03/19 Page 2 of 2 PagelD: 45

of this Consent Order and the Settlement Agreement for a period of two (2) years from the date of
entry of this Order. The Parties expressly consent to subject matter and continuing personal
jurisdiction over them, and to venue in this Court, to enforce the terms of this Consent Order and the
Settlement Agreement.

4. In the event this Court grants a motion to enforce the terms of this Consent Order or
the Settlement Agreement, the prevailing Party shall be awarded its reasonable attorneys’ fees,
expenses and costs.

5. The Complaint filed in this action is hereby dismissed with prejudice and without

costs, disbursements or attorney fees to any Party.

  

ick Bolletino LAULETTA BIRNBAUM, LLC

President Robert A. McKinley
THE SENIOR STORE, INC. 591 Mantua Boulevard, Suite 200

Sewell, New Jersey 08080
Telephone: (856) 232-1600
Facsimile: (856) 232-1601
Email: rmckinley@lauletta.com

Attorneys for Plaintiff

Mb AS BD

Boiletino
ind ividually Eric Mass

Individually
fe Calieho

Individually

 

NOEL L. HILLMAN, U.S.D.J.

 
